GERBER, J.
We find that the appellant is entitled to review of the circuit court’s denial of his motion to suppress. See Diaz v. State, 34 So.3d 797, 801 (Fla. 4th DCA 2010) (“ ‘[WJhere a motion tests the suppression of contraband which the defendant is charged with possessing, the motion is usually considered dispositive in the case.’ ”) (citations omitted). We agree with the circuit court’s finding that the named informant’s statements were against his penal interests and constituted sufficient indicia of reliability, thereby supporting the finding of probable cause for the issuance of the search warrant. See Hernandez v. State, 538 So.2d 137, 139 (Fla. 3d DCA 1989) (“Because the named informant’s statement was against his penal interest, it constitutes a sufficient indi-cia of reliability upon which the magistrate *1207could assess the veracity of the tip, and supports the magistrate’s finding of probable cause for the issuance of the search warrant.”) (citing, inter alia, U.S. v. Harris, 403 U.S. 573, 583-84, 91 S.Ct. 2075, 29 L.Ed.2d 723 (1971)).

Affirmed.

HAZOURI and DAMOORGIAN, JJ., concur.